department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-109280-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject m grace fleeman assistant to the branch chief cc intl br1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer year a year b year c year d date e issue are the survivor benefits that taxpayer received from the u s government after she renounced her u s citizenship on date e exempt from u s federal_income_tax under the u s -german income_tax treaty1 atreaty conclusion assuming taxpayer is a resident of germany and that her loss of u s citizenship did not have a tax_avoidance purpose we think the best reading of the treaty is that taxpayer s survivor benefits are exempt from u s federal_income_tax after date e facts taxpayer was born in germany in year a she lived in the united_states during years b through c during which time she became a naturalized u s citizen taxpayer formally renounced her u s citizenship in year d on date e before a u s consular officer in germany at that time she stated she was a resident of germany on an attachment to taxpayer s form_1040 for year d taxpayer stated that she was not present in the united_states for any days during year d or during the two immediately preceding years taxpayer s home address on her form_1040 for year d is a german address during year d taxpayer received monthly survivor benefit payments from the u s government federal_income_tax was withheld from those payments on taxpayer s form_1040 for year d she took the position that the survivor benefits she received after date e were exempt from u s tax pursuant to article of the treaty law and analysis paragraph of article pensions annuities alimony and child_support of the treaty provides convention between the united_states of america and the federal republic of german for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and certain other taxes signed on date and entered into force on date reprinted in tax_treaties cch subject_to the provisions of article government service social_security pensions and other similar remuneration derived and beneficially owned by a resident of a contracting state in consideration of past employment shall be taxable only in that state paragraph a of article provides wages salaries and similar compensation and pensions paid_by the united_states or by its states or political subdivisions to a natural_person other than a german national shall be exempt from tax by the federal republic of germany it appears the survivor benefits that taxpayer received from the u s government during year d constitute a apension that is covered by article a however article a addresses only germany s right to tax the pension germany can tax the pension as long as taxpayer is a german national although one could infer that the united_states should be able to tax the pension under its domestic law article a does not include such a provision we think the best reading of the treaty is that the united_states right to tax taxpayer s survivor benefits is governed by article the provisions of article are subject_to the provisions of article where there is no applicable_provision in article it appears that article should apply under article pensions derived and beneficially owned by a resident of germany are taxable only in germany accordingly assuming taxpayer is a resident of germany her survivor benefits are not taxable by the united_states after date e if taxpayer s loss of u s citizenship had as one of its principal purposes the avoidance of income_tax the asaving clause in paragraph a of the protocol to the treaty would allow the united_states to continue to tax taxpayer s survivor benefits for ten years after date e however there is nothing in the facts provided to us that suggests the saving clause would be applicable after date e case development hazards and other consideration sec_5 if you have any further questions please call the branch telephone number m grace fleeman assistant to the branch chief cc intl br1
